Appeal from an award to claimant for fifty per cent permanent loss of use of right hand; also separate appeal by employer against double indemnity award to claimant under section 14 of the Workmen’s Compensation Law. On July 10, 1936, claimant was employed in operating a power press and cut his right first and second fingers therein, as a result of which he sustained fifty per cent permanent loss of use of his right hand. The Board has found that at the time his average weekly wage was the sum of eight dollars, “ but taking into consideration the fact that claimant herein was a minor seventeen years of age, *864under normal conditions his wages would be expected to increase to $20.00 per week by the time he reached his majority.” It also found that at the time claimant sustained the injuries he was illegally employed in violation of section 146, subdivision 11, of the Labor Law and rule 922 of the Rules of the Industrial Code, “ in that at the time of said accidental injury he was employed, suffered or permitted to work upon a power press operated by electricity, not equipped with a guard as is required and specified therefor in the Labor Law and the Rules of the Industrial Code, the said power press being one of the machines listed in the Industrial Code Rules for guarding of the point of operation of dangerous machinery.” There is evidence justifying, the finding and award as to the wage rate, and the award of double indemnity against the employer for employing the claimant to work upon an unguarded machine in violation of the law. Awards unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.